Beck, P. J.
1. This court will not control the discretion of the trial court in allowing temporary alimony, unless it has been flagrantly abused. Civil Code, § 2979.
2. That the court required the husband (the defendant) upon cross-examination to state, in answer to a question propounded by plaintiff’s counsel, what he would take for a tract of land of which he was the owner, was not such error as will require the grant of a new trial; though the proper measure of the value was the true market value of the land in question. Judgment affirmed.

All the Justices concur.